        Case 5:15-cv-06480-BMS Document 248 Filed 05/15/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC,                            :
                                          :
                        Plaintiffs,       :
                  v.                      : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.,                :
                                          :
                        Defendants.       :
                                          :

                                              ORDER

       AND NOW, this       15th      day of     May              , 2020, upon consideration of

Defendants’ Motion for Leave to File Sur-Reply in Further Opposition to Plaintiffs’ Motion to

Stay Defendants’ Motion for Summary Judgment Against Plaintiff Bi-Lo Holdings, LLC and

any response thereto, it is hereby ORDERED that the Motion for Leave to File Sur-Reply is

GRANTED.

       Defendants’ Sur-Reply shall be considered in further opposition to Plaintiffs’ Motion to

Stay [Docket No. 240].

                                                          BY THE COURT:


                                                           /s/ Berle M. Schiller
                                                          SCHILLER, J.
